Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	EXAMINER’S NOTE: The claims have been reviewed and considered under the new guidance pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance (PEG 2019) issued January 7, 2019.
3.	This communication is in response to Applicant’s claims filed on 27 January 2021. Claims 1-17 remain pending. 


Information Disclosure Statement
4.	The Information Disclosure Statements respectfully submitted on 04 October 2021 and 08 April 2021 have been considered by the Examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 10, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alf et al. WO2019/16381 submitted on IDS 10/04/21 (for translation EP 3709580 A1 is used).
Referring to the rejection of claim 1, Alf et al. discloses a first apparatus comprising: (See Alf et al., Fig. 12, i.e. the first apparatus is disclosed as the relay device, item 310)
at least one processor; (See Alf et al., Fig. 12, i.e. processor, item 1001)
and at least one memory including computer program codes; (See Alf et al., Fig. 12, i.e. memory, item 1002)
the at least one memory and the computer program codes are configured to, with the at least one processor, cause the first apparatus to: (See Alf et al., para. 89-90, i.e. memory and the computer program codes configured with the processor)
receive, from a second apparatus associated with a first network function, a message directed from the first network function to a second network function, (See Alf et al., para. 49-50, i.e. receive, from a second apparatus (i.e. second apparatus disclosed as the vSEPP, item 210) associated with a first network function NF, item 110, a HTTP request message from vSEPP, associated with the first network function to hSEPP, item 220 associated with a second network function NF, item 120)
the message comprising a first signature and network function information, the network function information at least comprising identification information of the first network function; (See Alf et al., para. 36 and 50-51, i.e. the message from the vSEPP, item 210 comprises an MNO signature and NF information comprising identification of the first network function disclosed in Fig. 6A (i.e. some_VPLMN) 
in accordance with a successful validation of the first signature, update the message with a second signature specific to a service communication proxy implemented by the first apparatus; (See Alf et al., para. 41, i.e. the signature unit, item 315 of the first apparatus (relay device, item 310) updates the message by adding a signature (second signature) to the message and verifying the added signature)
and transmit the updated message to a third apparatus associated with the second network function, (See Alf et al., Fig. 5, a HTTP request message to the third apparatus (third apparatus disclosed as hSEPP, item 220) associated with the second network, item 120), the updated message comprising at least the second signature and the network function information.  (See Alf et al., para. 41, i.e. an updated message comprising the second signature to the second message that includes the predetermined element modified by the modifying unit, item 313)

Referring to the rejection of claim 2, Alf et al. discloses wherein the first apparatus is further caused to: generate the second signature based on the network function information and a private key of the service communication proxy; and replace the first signature in the message with the second signature.  (See Alf et al., para. 41-42)

Referring to the rejection of claim 3, discloses wherein the network function information further comprises certificate information of the first network function, the second apparatus is configured to implement the first network function, and the first apparatus is caused to: generate the second signature at least based on the first signature and a private key of the service communication proxy; and insert the second signature into the message.  (See Alf et al., para. 41-42) 

Referring to the rejection of claim 4, Alf et al. discloses wherein the second apparatus is configured to implement the first network function, and the first apparatus is further caused to: insert certificate information of the first network function into the message as part of the network function information; generate the second signature at least based on the first signature and a private key of the service communication proxy; and insert the second signature into the message.  (See Alf et al., para. 45) 

Referring to the rejection of claim 5, Alf et al. discloses wherein the network function information further comprises certificate information of the first network function, the second apparatus is configured to implement a further service communication proxy connected to the first network function, and the first apparatus is caused to: generate the second signature at least based on the first signature and a private key of the service communication proxy; and replace the first signature in the message with the second signature.  (See Alf et al., para. 45-46) 

Referring to the rejection of claim 6, Alf et al. discloses wherein the message further comprises a third signature specific to the first network function, and wherein the third apparatus is configured to implement the second network function.  (See Alf et al., para. 54-57)
Referring to the rejection of claim 10, Alf et al. discloses a second apparatus comprising: (See Alf et al., Fig. 12, i.e. the first apparatus is disclosed as the vSEPP, item 210)
at least one processor; (See Alf et al., Fig. 12, i.e. processor, item 1001)
 and at least one memory including computer program codes; (See Alf et al., Fig. 12, i.e. memory, item 1002)
the at least one memory and the computer program codes are configured to, with the at least one processor, cause the second apparatus to: (See Alf et al., para. 89-90, i.e. memory and the computer program codes configured with the processor)
generate a signature based on network function information, the network function information at least comprising identification information of a first network function, the signature specific to the first network function implemented by the second apparatus; (See Alf et al., para. 36 and 49-51, i.e. receive, from a second apparatus (i.e. second apparatus disclosed as the vSEPP, item 210) associated with a first network function NF, item 110, a HTTP request message from vSEPP, associated with the first network function to hSEPP, item 220 associated with a second network function NF, item 120), the message from the vSEPP, item 210 comprises an MNO signature and NF information comprising identification of the first network function disclosed in Fig. 6A (i.e. some_VPLMN) 
generate a message directed from the first network function to a second network function, the message comprising the signature and the network function information; (See Alf et al., para. 41, i.e. the signature unit, item 315 of the first apparatus (relay device, item 310) updates the message by adding a signature (second signature) to the message and verifying the added signature)
and transmit the message to a first apparatus, the first apparatus configured to implement a service communication proxy connected to the first network function.  (See Alf et al., Fig. 5 and para. 41, a HTTP request message to the third apparatus (third apparatus disclosed as hSEPP, item 220) associated with the second network, item 120), an updated message comprising the second signature to the second message that includes the predetermined element modified by the modifying unit, item 313)

Referring to the rejection of claim 14, Alf et al. discloses a method comprising:
generating, at a second apparatus, a signature based on network function information, the network function information at least comprising identification information of the first network function, the signature specific to a first network function implemented by the second apparatus; (See Alf et al., para. 36 and 49-51, i.e. receive, from a second apparatus (i.e. second apparatus disclosed as the vSEPP, item 210) associated with a first network function NF, item 110, a HTTP request message from vSEPP, associated with the first network function to hSEPP, item 220 associated with a second network function NF, item 120), the message from the vSEPP, item 210 comprises an MNO signature and NF information comprising identification of the first network function disclosed in Fig. 6A (i.e. some_VPLMN) 

generating a message directed from the first network function to a second network function, the message comprising the signature and the network function information; (See Alf et al., para. 41, i.e. the signature unit, item 315 of the first apparatus (relay device, item 310) updates the message by adding a signature (second signature) to the message and verifying the added signature)
and transmitting the message to a first apparatus, the first apparatus configured to implement a service communication proxy connected to the first network function.  (See Alf et al., Fig. 5 and para. 41, a HTTP request message to the third apparatus (third apparatus disclosed as hSEPP, item 220) associated with the second network, item 120), an updated message comprising the second signature to the second message that includes the predetermined element modified by the modifying unit, item 313)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9, 11-13, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Alf et al. WO2019/16381 (for translation EP 3709580 A1 is used) (EP 3709580 A1) in view of Alessandro et al. (WO 2019/214942).
Alf et al. discloses the invention as described above, however, Alf et al. does not explicitly disclose client certificate information comprising an address which enables obtaining the client certificate of a public key of the first network device. 
Alessandro et al. discloses a method for protecting signaling messages in a hop-by-hop network communication link.
Referring to the rejection of claim 7, (Alf et al. modified by Alessandro et al.)  discloses wherein the certificate information of the first network function comprises at least one of: a client certificate of the first network function, or an address which enables obtaining of a client certificate or a public key of the first network device.  (See Alessandro et al., pg. 15, lines 5-18 and pg. 20, lines 22-24)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date the claimed invention was made to combine Alf et al.’s wireless communication system, security proxy, and relay device modified with Alessandro et al.’s method for protecting signaling messages in a hop-by-hop network communication link. Motivation for such an implementation would enable controlling communications within mobile communication networks for verifying the messages in a hop-by-hop communication link. (See Alessandro et al., Abstract)

Referring to the rejection of claim 8, (Alf et al. modified by Alessandro et al.) discloses wherein the network function information further comprises at least one of: type information of the first network function, or temporal information concerning transmission of the message.  (See Alessandro et al., pg. 30, lines 24-30)
The rationale for combining Alf et al. in view of Alessandro et al. is the same as claim 7.

Referring to the rejection of claim 9, (Alf et al. modified by Alessandro et al.) discloses wherein the identification information of the first network function comprises at least one of: an instance identifier of the first network function, a set identifier of the first network function, or Fully Qualified Domain Name of the first network function. (See Alessandro et al., pg. 20, lines 22-26)
The rationale for combining Alf et al. in view of Alessandro et al. is the same as claim 7.

Referring to the rejection of claim 11, (Alf et al. modified by Alessandro et al.) discloses wherein the network function information further comprises at least one of: certificate information of the first network function, type information of the first network function, or temporal information concerning transmission of the message. (See Alessandro et al., pg. 30, lines 24-30)
The rationale for combining Alf et al. in view of Alessandro et al. is the same as claim 7.

Referring to the rejection of claim 12, (Alf et al. modified by Alessandro et al.) discloses wherein the certificate information of the first network function comprises at least one of: a client certificate of the first network function, or an address which enables obtaining of a client certificate or a public key of the first network device.  (See Alessandro et al., pg. 15, lines 5-18)
The rationale for combining Alf et al. in view of Alessandro et al. is the same as claim 7.

Referring to the rejection of claim 13, (Alf et al. modified by Alessandro et al.) discloses wherein the identification information of the first network function comprises at least one of: an instance identifier of the first network function, a set identifier of the first network function, or Fully Qualified Domain Name of the first network function.  (See Alessandro et al., pg. 20, lines 22-26)
The rationale for combining Alf et al. in view of Alessandro et al. is the same as claim 7.

Referring to the rejection of claim 15, (Alf et al. modified by Alessandro et al.) discloses wherein the network function information further comprises at least one of: certificate information of the first network function, type information of the first network function, or temporal information concerning transmission of the message.  (See Alessandro et al., pg. 30, lines 24-30)
The rationale for combining Alf et al. in view of Alessandro et al. is the same as claim 7.
Referring to the rejection of claim 16, (Alf et al. modified by Alessandro et al.) discloses wherein the certificate information of the first network function comprises at least one of: a client certificate of the first network function, or an address which enables obtaining of a client certificate or a public key of the first network device.  (See Alessandro et al., pg. 15, lines 5-18)
The rationale for combining Alf et al. in view of Alessandro et al. is the same as claim 7.

Referring to the rejection of claim 17, (Alf et al. modified by Alessandro et al.) discloses wherein the identification information of the first network function comprises at least one of: an instance identifier of the first network function, a set identifier of the first network function, or Fully Qualified Domain Name of the first network function. (See Alessandro et al., pg. 20, lines 22-26)
The rationale for combining Alf et al. in view of Alessandro et al. is the same as claim 7.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY D FIELDS whose telephone number is (571)272-3871. The examiner can normally be reached IFP M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHEWAYE GELAGAY can be reached on (571)272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY D FIELDS/Examiner, Art Unit 2436                                                                                                                                                                                                        October 22, 2022

/SHEWAYE GELAGAY/Supervisory Patent Examiner, Art Unit 2436